DETAILED ACTION
Response to Amendment
Applicant’s amendment filed on June 6, 2022 has been entered. Applicant amends claims 1, 4 and 8 and adds claims 14-19. Claims 1 and 4-19 remain pending.

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 103 rejection for claim 1 have been considered but are not persuasive. Applicant has amended the claim to now require that a system program 
display the plurality of fist setting screens;
provide a setting function which reads setting information from the memory to generate and display the plurality of first setting screens and the at least one setting screen; and
add, in response to installation of the second application, second information used for displaying at least one second setting screen for setting the second application to a memory without changing the system program.
According to paragraph [0002] of the published application, a system program in an image forming application is a program that configures a screen for inputting one or more setting values required to execute functions such as a scanning function and a copying function. In the Takahashi and Mori combination, the program that generates the screens 703 and 704 of Takahashi’s Fig. 10 and performs other relevant functions is a “system program”. 
Furthermore, as taught by Takahashi, setting screens for the first and second application (i.e., for Takahashi’s components A and B) are generated based on screen definition data implemented as XML similar to that depicted in Takahashi’s Fig. 3. Upon installation of the second application/component B, setting screens for the second application are generated according to screen definition data for component B. The system program (i.e., the program that generates setting screens such as setting screens 703 and 704 depicted in Takahashi’s Fig. 10) does not change.
Applicant’s arguments not being persuasive, the rejection is maintained.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-6, 8-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 8,307,304 to Takahashi (“Takahashi”) and further in view of U.S. Pat. 9,648,200 to Mori et al. (“Mori”).
Regarding claim 1 (currently amended), Takahashi discloses an image forming apparatus installed with at least one first application (Takahashi, Figs. 1-2 and column 6/lines 22-25: components/applications A and B are installed on the image processing apparatus 100; component A corresponds to the claimed “first application”), the image forming apparatus comprising:
processing circuitry (Takahashi, Fig. 37 and column 29/lines 31-56: the circuitry of the CPU 11 is configured to execute miscellaneous functions) configured to: 
display, using a system program, a plurality of first setting screens for setting the at least one first application and to receive an input of setting value of the at least one first application (Takahashi, Fig. 10: screens 703 and 704 are examples of setting screens; on the setting screen 704, “foo.bar.co.jp” is an example of a setting value is input by a user; the program that generates setting screens such as setting screens 703 and 704 corresponds to the system program claimed); 
store first information to display the plurality of first setting screens for setting the first application (Takahashi, Fig. 3 and column 5/lines 12-16: the XML listed in Fig. 3 is an example of screen definition data which includes a plurality of screen specifications arranged in a hierarchical structure and represents an order of setting screens to be displayed; Fig. 1 and column 6/lines 45-48: the screen definition data is stored in the setting definition database 133);
install a second application on the image forming apparatus (Takahashi, Fig. 2 and column 6/lines 8-21: components/applications A and B are installed on the image processing apparatus 100; component B corresponds to the claimed “second application”); and 
add, in response to installation of the second application, second information used for displaying at least one second setting screen for setting the second application to a memory without changing the system program (Takahashi, Fig. 2 and column 4/line 54 – column 5/line 16: Fig. 2 explains the process of installing two components/applications A and B on the image processing apparatus 100; in a common scenario, each of the two components comprise a plurality of setting screens; the specification for the setting screens for component A and B are combined in the process of installing the components on the image processing apparatus 100; Fig. 10: setting screens such as setting screen 703 and 704 are generated based on XML screen definition data; upon installation of the second application/component B, setting screens for the second application are generated according to screen definition data for component B; the program that generates setting screens such as setting screens 703 and 704 (i.e., the system program) does not change), wherein 
the processing circuitry is further configured to, using the system program, control the screen transition among the plurality of first setting screens to be displayed (Takahashi, Fig. 10 and column 12/lines 30-46: Fig. 10 depicts several setting screens created based on screen specifications for component A and transitions between those setting screens; for example, the user selects the item labeled MAIL on setting screen 703 to transition to the setting screen 704), and 
the system program provides a setting function which reads setting information
from the memory to generate and display the plurality of first setting screens and the at least one second setting screen (see discussion above).
While Takahashi clearly considers the scenario in which each of the two components A and B of Fig. 2 comprise one or more setting screens (Takahashi, Fig. 2 and column 4/lines 56-59: when a new component is developed, specifications for a setting screen for the new component are provided), in the examples provided, component B contributes only target items to be placed on a setting screen specified by component A (Takahashi, Figs. 10, 11 and column 12/line 30 – column 13/line 25). Component B does not contribute its own setting screens.
However, Mori describes an example of an application installed on an MFP in addition to a native application referred to as “additional application” (Mori, Fig. 4 and column 4/lines 1-4: additional-application 420). Being added to the plurality of applications originally installed on an MFP, the Additional-Application has two setting screens: the FILE SERVER and FILE NAME setting screens depicted in Figs. 7 and 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have ensured that an application with two or more setting screens such as the Additional-Application described by Mori would be successfully installed in Takahashi’s image forming apparatus as component/application B so that users of the image forming apparatus could benefit from said application.
In the Takahashi, Mori combination, it would have been furthermore obvious to one of ordinary skill in the art at the time of the effective filing date, to have combined the setting screens contributed by component B (i.e., the FILE SERVER and FILE NAME setting screens of Mori’s Figs. 7 and 8) to setting screens contributed by component A using the hierarchical structure of the screen definition data of the two components A and B in a manner similar to that taught by Takahashi to place target items contributed by component B on a setting screen contributed by component A because such method would clearly apply not just to setting items but also to setting screens and using it would avoid using a different method.
With respect to Takahashi’s teaching regarding placing component B target setting items on component A setting screens, the specific setting screen on which a target item of component B will be placed would be determined by the location of the respective item tag within the hierarchical structure of the screen definition data of component B. For example, the “SMTP SERVER PORT NUMBER”, “SMTP SERVER CONNECT TEST” and the “MAXIMUM MAIL SIZE” items contributed by component B are placed on the screen associated with the “machine.mail.smtp” ID, the same screen which hosts the “SMTP SERVER NAME” item contributed by component A (Takahashi, Figs. 3,4 and 11A). A technique similar to that used for placing items of component B on setting screens of component A could be used to specify the location of a setting screen of component B within the hierarchy of setting screens specified by component A.
When combining setting screens associated with the two components A and B as suggested above, one could, for example, add a setting screen named “FILE SERVER”. The screen definition data for component B would have a format similar to the XML data depicted in Fig. 3. The FILE SERVER screen would be defined by adding a tag such as <menu id=”File-Server” type=”minor”>…</menu> within the <menu id=”machine”../> tag
immediately after the <menu id=”mail” type=”major”>…</menu> tag. Such screen definition data would cause an item “File-Server” to be listed below MAIL in the setting screen 703 of Takahashi’s Fig. 11A and a user would transition to the File-Server setting screen by selecting the File-Server item on the setting screen 703 of Takahashi’s Fig. 11A.
	With respect to claim 1, the screen definition data for component B would correspond to 
second information used for displaying at least one second setting screen (the File-Server and File-Name setting screens in the example above) for setting the second application to a memory (storing to memory has been addressed above), the second information including location information indicating a location of the at least one second setting screen in a screen transition among the plurality of first setting screens (“location information” is implicit in the hierarchy of the XML; for example, by placing the File-Server menu tag above rather than below the MAIL menu tag, one could switch the order of transitions from the setting screen 703 of Fig. 11A to the File-Server and MAIL setting screens).
Regarding claim 4 (dependent on claim 1, currently amended), Takahashi and Mori disclose wherein
the at least one second setting screen includes a plurality of second setting screens (Mori, Figs. 7 and 8: Mori’s “additional application” corresponds to the second application claimed; it comprises the two setting screens depicted in Figs. 7 and 8), 
the location information added by indicates a plurality of locations each of which corresponds to one of the plurality of second setting screens (as described above, the location information refers to the placement of the menu tag associated with setting screen within the hierarchy of the XML; in the combination, each of the two setting screen will have respective menu tags in the XML and the tag’s position will correspond to the setting screen’s location), and 
the processing circuitry is further configured to display the plurality of first setting screens and the plurality of second setting screens, such that each of the plurality of second setting screens is in the corresponding location in the screen transition based on the location information (it is implicit in the scenario proposed for the combination).
Regarding claim 5 (dependent on claim 1, previously presented), Takahashi and Mori disclose
the second information added to the memory further includes display setting content information indicating setting content to be displayed on the second setting screen (Mori, Fig. 7: the “HOST NAME” and value “sharedserver” are examples of display setting content and are displayed on the File-Server setting screen; as discussed above such content would be represented as an <item> tag in the XML and the XML would be stored in the setting-definition DB 133), and 
the processing circuitry is further configured to display, in the second setting screen, display setting content indicated by the display setting content information (Mori, Fig. 7).
Regarding claim 6 (dependent on claim 1, previously presented), Takahashi and Mori disclose
each of the first information and the second information has a parent-child relationship including elements each of which has one of a configuration type and a content type (as discussed above, first and second information would be similar to the XML listed in Takahashi’s Fig. 3 and 4 whereas menu tags correspond to setting screens and item tags correspond to item settings; the XML comprises parent-child relationships among screens and between screen and items), and 
based on one of the configuration type and the content type, the processing circuitry is further configured to selectively display a selection screen or at least one of the first setting screen and the second setting screen, the selection screen being used for receiving an input of selecting one of the first setting screen and the second setting screen (the information encoded in the XML exemplified in Figs. 3 and 5 contains configuration and content information; the setting screens depicted in Figs. 10, 11A, 13, 24, 27 document that, using this information, the system is able to generate setting screens for different types of content and appropriate transitions among the setting screens and it appears that this functionality is essentially equivalent to that of the instant invention; the setting screen 703 depicted in Fig. 10 is an example of a selection screen).
Claims 8, 10-12, 17 and 18 are directed to methods of operation of the image forming apparatuses of claims 1, 4-6, 14 and 15 respectively and are rejected on similar grounds.
Claim 9 (previously presented) is directed to a recording medium storing computer- readable code for controlling a computer system to carry out the method of claim 8. Takahashi discloses such recording medium (for example, the HDD 18 of Takahashi’s Fig. 37) and the claim is further rejected based on grounds similar to those used to reject claim 8.
Regarding claim 14 (dependent on claim 1, new), Takahashi and Mori disclose wherein the adding second information used for displaying at least one second setting screen for setting the second application to a memory includes combining a setting configuration of the second application with a setting configuration of the at least one first application (Takahashi, Fig. 2 and column 4/line 54 – column 5/line 16: Fig. 2 explains the process of installing two components/applications A and B on the image processing apparatus 100; in a common scenario, each of the two components comprise a plurality of setting screens; the specification for the setting screens for component A and B are combined in the process of installing the components on the image processing apparatus 100).
Regarding claim 15 (dependent on claim 1, new), Takahashi and Mori disclose wherein the second setting screen includes a third setting screen for receiving the second input of the second setting value corresponding to the second application (Takahashi, Fig. 3 and column 5/lines 12-16: the XML listed in Fig. 3 is an example of screen definition data which includes a plurality of screen specifications arranged in a hierarchical structure and represents an order of setting screens to be displayed; the example includes setting screen /machine/mail/smtp which has input fields stacked within setting screen /machine/mail/; accordingly, in a common scenario, Application B would have second setting screens similar to those of the example).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable by Takahashi and Mori as applied to claims 6 and 12 and further in view of U.S. Pat. 10,708,461 to Ogawa et al. (“Ogawa”).
Regarding claim 7 (dependent on claim 6, previously presented), Takahashi and Mori disclose generating miscellaneous setting screens based on screen definition data (the setting screens depicted in Takahashi’s Figs. 10, 11A and 13 are generated based on screen definition data in XML format, an example of which is provided in Fig. 3) but does not disclose explicitly that such generation uses screen templates and rendering templates.
However, it is common to generate GUIs such as those depicted in Takahashi’s Figs. 10, 11A and 13 based on templates. For example, Ogawa discloses generating an application setting screen using an application setting screen template and a plurality of rendering templates for the elements of the setting screen (Figs. 14-16 and column 2/lines 43-52: Fig. 14 and Fig. 15 depicts an HTML setting screen template and miscellaneous “mapping information associating a type of setting item with HTML data” which can be viewed as corresponding to rendering templates for elements, the setting screen template and the rendering templates being used to generate the application screen depicted in Fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used setting screen templates and rendering templates to generate setting screens as taught by Ogawa in Takahashi and Mori’s printing system because this method was applied successfully by Ogawa and could be used with a minimum of effort.
With respect to the specific claim language, Takahashi, Mori and Ogawa in combination teach:
using 1) a screen template indicating a screen position of each element (the HTML template of Ogawa’s Fig. 14 determine the screen position of each element based on the semantics of the HTML) and 2) a rendering template for the element of the configuration type and each element of a setting type of content type and indicating a position of each element (the HTML fragments associated with setting items such as those depicted in Ogawa’s Fig. 15 correspond to the rendering templates claimed; when inserted into an HTML template similar to that depicted in Fig. 15, they determine the position of the individual elements), to selectively display at least one of the first setting screen and the second setting screen, or the selection screen (the method for generation of setting screens taught by Ogawa can be used any of the setting screens depicted in Takahashi).
Claim 13 (previously presented) is directed to a method of operation of the image forming apparatus of claim 7 and is rejected on similar grounds.

Indication of Allowable Subject Matter
Claims 16 and 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 16 and 19 recite the adding second information including setting a plurality of locations for a single setting value corresponding to the second application.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674